 


113 HR 3513 IH: Refuge from Cruel Trapping Act
U.S. House of Representatives
2013-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS 1st Session 
H. R. 3513 
IN THE HOUSE OF REPRESENTATIVES 
 
November 15, 2013 
Mrs. Lowey (for herself, Mr. Moran, Mr. Waxman, Mr. Price of North Carolina, Mr. Pocan, Ms. Shea-Porter, and Mr. Cartwright) introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To end the use of body-gripping traps in the National Wildlife Refuge System. 
 
 
1.Short titleThis Act may be cited as the Refuge from Cruel Trapping Act. 
2.Possession or use of body-gripping trap prohibitedThe National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd et seq.) is amended by adding at the end the following: 
 
6.Possession or use of body-gripping trap prohibited 
(a)In generalNo person may possess or use a body-gripping trap in the System. 
(b)Enforcement provisionsNotwithstanding section 4(f), a person who possesses or uses a body-gripping trap in the System shall be subject to the following: 
(1)In the case of a first offense, a civil fine of not more than $500 imposed by the Secretary for each body-gripping trap possessed or used. 
(2)In the case of a subsequent offense— 
(A)a civil fine of not more than $1,000 imposed by the Secretary for each body-gripping trap possessed or used; 
(B)imprisonment for not more than 180 days; or 
(C)both a civil fine and imprisonment in accordance with subparagraphs (A) and (B). 
(c)Forfeiture of body-Gripping trapAny body-gripping trap that is possessed or used in violation of this section, and any wildlife captured by the use of such trap, including the pelt or raw fur, shall be subject to forfeiture to the United States in accordance with the provisions of chapter 46 of title 18, United States Code, relating to civil forfeitures. 
(d)Payment of court costs and other associated expensesA person found to be in violation of subsection (a) shall pay all court costs associated therewith. 
(e)RegulationsNot later than 120 days after the date of the enactment of this section, the Secretary shall issue any regulations necessary to carry out this section. 
(f)DefinitionAs used in this section, the term body-gripping trap— 
(1)means any device that is intended to kill or capture wildlife by physically restraining any part of the animal; 
(2)includes any steel-jaw, padded, or other modified leghold trap, kill-type trap, snare trap, or any modified version of any such trap; and 
(3)does not include any cage or box trap or suitcase-type live beaver trap.. 
 
